/



^    wTHhrffifAppeds Janets                                                 ^o ^\c 4




    \/-U{-JSJ&>    li
                                 6a/j 4wfa7 T^'pg'Zjc 7
       ^pt&ikfa)


    /^*Y A^wu^ £le<S)                    yi&Gse. UrJcS* pJecJ
     2n-
     ^ - ^Ac- 2&/*/I. j£A>j^J\*'y
                            shn           ^^c, yrvMe. <4=_IM-V

                   QlCC€<S rft
                                  ¥-&&*£f——REeavam
                                           COURT OF CRIMrNAL APPEAI fi
                                                                      JAN 05 2B15

                                     ^k         d   Cj
                                                                    Abel Acosia, Clerk

                                                                               •-6E)   -




                                                                      -CO. i -r,-H"p

    i^L^e                                                i—


                                                              lis
                                                                       -D




                                                                      ,rs3^-->;-[^l-
                                            FltEDIIsr                  en

                                     .COUBLQLCBIIAINALAEEEALS.
            Jnftis/s:
                                           JANJML2015L.

                                        ~Abel~Acosta7Glerk-